DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Claim Status
Claims 1, 5, 12, and 13 have been amended; support for the amendment can be found in Fig. 4A-5A of the original specification.
Claims 2-4 have been canceled.
Claims 1 and 5-13 have been examined on the merits.

Claim Rejections
The claim rejections of claims 1-13 have been withdrawn because of the amendments to the claims.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Torosyan (WO2017004078A1). Torosyan discloses a battery pack (Fig. 5b; elements 200, 210, 220 and 230), comprising: 



wherein each of the conductive tabs (Fig. 17; elements 1020, 1030, 1010) are connected to the printed circuit board (Fig. 17; element 580) and include a fusible link (Fig. 17; element 1030) on the printed circuit board (Fig. 17; element 1030 and 580) and a cell connector (“a positive contact 1010, a negative contact 1020”; [0118]; Fig. 17; element 1010 and 1020) electrically connected to ([0118]) a battery cell (Fig. 12; element 710) of a plurality of battery cells (Fig. 11; elements 710).

    PNG
    media_image1.png
    562
    784
    media_image1.png
    Greyscale

However, Torosyan fails to disclose or suggest a first electrode substrate connector directly connected to the printed circuit board and connected to the cell connector such that the first electrode substrate connector is between the cell connector and the fusible link, and a second .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727